MEMORANDUM **
Salatiel Renel Marquez-Jimenez and Margarita Arriaga Lopez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider petitioners’ ineffective assistance of counsel claim because they did not exhaust this argument before the BIA. See Ontiveros-Lopez v. INS, 218 F.3d 1121, 1124 (9th Cir.2000). We may not review evidence that is not part of the administrative record. 8 U.S.C. § 1252(b)(4)(A).
We decline to reach those issues raised for the first time by petitioners in them reply brief. See Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.1996) (per curiam).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.